  8:20-cv-00364-RFR-CRZ Doc # 24 Filed: 03/10/21 Page 1 of 4 - Page ID # 199




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BIRD DOG CAPITAL, LLC, a Nebraska
Limited Liability Company;
                                                               8:20CV364
                     Plaintiff,

       vs.                                                      ORDER

AMGUARD INSURANCE COMPANY, a
Pennsylvania company; and BERKSHIRE
HATHAWAY        GUARD     INSURANCE
COMPANIES, a Pennsylvania company;

                     Defendants.


       A conference call was held today with counsel for the parties to discuss the
progression of this case. Upon consideration of the parties’ respective arguments,


       IT IS ORDERED:


       1.     The deadline for serving written discovery responses remains March 30,
2021, with the deadline for filing any motions to compel extended to May 17, 2021. In all
other respects, all unexpired deadlines within the progression order are stayed pending
further order of the court.


       2.     Over defense counsel’s objection, the court hereby orders the parties to
attend a settlement conference before the undersigned magistrate judge with counsel
and representatives of the parties on June 28, 2021, beginning at 9:00 a.m. in the
Special Proceedings Courtroom, Roman L. Hruska Federal Courthouse, 111 South 18th
Plaza, Omaha, Nebraska. The parties' representatives and/or counsel shall be prepared
to participate and negotiate a settlement of this case during the conference.


Note: Attorneys are permitted to bring their cell phones into the federal building only
upon the presentation of their bar card. If parties or other non-attorneys wish to bring
  8:20-cv-00364-RFR-CRZ Doc # 24 Filed: 03/10/21 Page 2 of 4 - Page ID # 200




their cell phones to the conference, please alert chambers so the undersigned can
authorize their clearance with the security officers.


       3.     Unless excused by order of the court, clients or client representatives with
complete authority to negotiate and consummate a settlement shall be in attendance at
the settlement conference. This requires the presence of the client or if a corporate,
governmental, or other organizational entity, an authorized representative of the client.
The defendant’s representative must have the authority to commit the defendant to pay,
in the representative's own discretion, the amount needed to settle the case; the
plaintiff’s representative must have the authority, in the representative's own discretion,
to authorize dismissal of the case with prejudice, or to accept the amount offered and
needed to settle the case. If board approval is required to authorize settlement, the
attendance of at least one sitting member of the board (preferably the chairperson)
authorized to settle as described above is required. Any insurance company that is a
party or is contractually required to defend or to pay damages, if any, assessed within
its policy limits in this case must have a fully authorized settlement representative
present. Counsel are responsible for timely advising any involved non-party insurance
company of the requirements of this order. If trial counsel has been fully authorized to
commit the client to pay or to accept in settlement the amount last proposed by the
opponent, in counsel's sole discretion, the client, client representative, or insurance
company representative, as applicable, need not attend. The purpose of this
requirement is to have in attendance a representative who has both the authority to
exercise his or her own discretion, and the realistic freedom to exercise such discretion
without negative consequences, in order to settle the case during the settlement
conference without consulting someone else who is not physically present. In the event
counsel for any party is aware of any circumstance which might cast doubt on a client’s
compliance with this paragraph, s/he shall immediately discuss the circumstance with
opposing counsel to resolve it before the settlement conference, and, if such discussion
does not resolve it, request a telephone conference with the court and counsel.
   8:20-cv-00364-RFR-CRZ Doc # 24 Filed: 03/10/21 Page 3 of 4 - Page ID # 201




         4.       If a party fails to comply with paragraph (3) above, the settlement
conference will be cancelled and costs, attorney fees, and sanctions may be imposed
by the court against the non-complying party, counsel for that party, or both.


         5.       Prior to the settlement conference, counsel shall:
              •   discuss   settlement   with   their   respective     clients   and   insurance
                  representatives;
              •   exchange with opposing counsel proposals for settlement so the
                  parameters of settlement have been explored well in advance; and
              •   discuss   any   non-negotiable    items,   including    both   monetary   and
                  nonmonetary terms.

         If as a result of such discussions, counsel for any party believes that the parties'
respective settlement positions are so divergent, or for any other reason, that settlement
is not reasonably possible in this matter, he or she shall seek a conference with the
undersigned magistrate judge and opposing counsel, by telephone or otherwise, to
determine whether the settlement conference should be canceled or postponed. To
avoid unnecessarily incurring travel and other expenses if the settlement conference is
canceled or postponed, any request for a conference to discuss cancellation or
postponement must be made on or before June 14, 2021.


         6.       Counsel shall submit a confidential settlement statement to the
undersigned by email to zwart@ned.uscourts.gov no later than June 16, 2021, setting
forth:
              •   the relevant positions of the parties concerning factual issues, issues of
                  law, damages;
              •   the settlement negotiation history of the case, including a recitation of any
                  specific demands and offers that have been conveyed; and
              •   any non-negotiable monetary or nonmonetary settlement terms, and the
                  opposing party’s position regarding such terms.
  8:20-cv-00364-RFR-CRZ Doc # 24 Filed: 03/10/21 Page 4 of 4 - Page ID # 202




    The court will review the terms set forth in the confidential settlement statements
and determine whether a telephone conference will be necessary in advance of the
conference, or if the parties’ respective settlement positions are so divergent that a
settlement is not reasonably possible in this matter. Since the undersigned magistrate
judge will have no further substantive involvement in this case, this statement should
describe candid and confidential interests or positions that in counsel’s opinion may be
preeminent in negotiating a settlement; copies should NOT be served on opposing
counsel or parties.


      7.     Notwithstanding the provisions of Rule 408, Fed. R. Evid., all statements
made by the parties relating to the substance or merits of the case, whether written or
oral, made for the first time during the settlement conference shall be deemed to be
confidential and shall not be admissible in evidence for any reason in the trial of the
case, should the case not settle. This provision does not preclude admissibility in other
contexts, such as pursuing a motion for sanctions regarding the settlement conference.

      Dated this 9th day of March, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
